PANELLI, J.
I dissent from the majority’s conclusion that an order terminating reunification services is subject to review on appeal from a subsequent final judgment terminating parental rights.
The only effect of the majority’s opinion will be to delay the permanent placement of dependent children whose absent parents have failed to seek review by writ in a timely fashion. This case illustrates the point. Matthew was taken into protective custody two days after birth. When the superior court entered its order terminating reunification services he was a little over a year old. When the Court of Appeal filed its opinion he was almost three. Soon he will be five. How often must courts in these cases be reminded that *402“every right afforded the parents, every reunification service ordered, every continuance, and especially every appeal taken is purchased at the expense of the person who is in law and morality the primary object of judicial solicitude, namely the child"? (In re Micah S. (1988) 198 Cal.App.3d 557, 565 [243 Cal.Rptr. 756] (conc. opn. of Brauer, J.).)
The majority acknowledges, as it must, that delay is undesirable. But having done so the majority then throws up its hands in despair, apparently unable to interpret the relevant law in a way that will simultaneously protect both the child’s interest in prompt permanent placement and the parents’ right to appellate review.
The majority should take a harder look at the law. The starting point, of course, is to read the pertinent statute and to ask what it means. The Legislature has told us that “[a]n order by the court directing that a [permanency planning] hearing pursuant to this section be held is not an appealable order, but may be the subject of review by extraordinary writ.” (Welf. & Inst. Code, § 366.26, subd. (k) [hereafter section 366.26(k); all further citations to statutes are to the Welfare and Institutions Code unless otherwise noted].)
Unfortunately, the words “not an appealable order” (§ 366.26(k)) are ambiguous. They could mean either that the order in question is not appeal-able at all, or that it is not appealable on an interlocutory basis. The majority chooses the latter interpretation, largely on the ground that various judges in cases that had nothing to do with section 366.26(k) chose similar words to describe other orders that were not subject to interlocutory appeal. This reasoning reflects a naive view of language and lawmaking. The Legislature’s acquiescence in the courts’ interpretation of a particular statute may validate that interpretation, but there is no rule to the effect that the Legislature must—or does—use words in the same way the courts use them. “The Legislature is a pragmatic political body; its primary concern is not to study and refine the language used in judicial decisions, but to accomplish practical results.” (Harris v. Capital Growth Investors (1991) 52 Cal.3d 1142, 1157 [278 Cal.Rptr. 614, 805 P.2d 873].)
The majority’s reasoning is also difficult to reconcile with our recent conclusion in People v. Hull (1991) 1 Cal.4th 266 [2 Cal.Rptr.2d 526, 820 P.2d 1036] that the Legislature used the words “not an appealable order” in another statute (Code Civ. Proc., § 170.3, subd. (d)) to say that orders deciding statutory motions to disqualify judges are not subject to appeal at all. The majority distinguishes the disqualification statute from section 366.26(k) by pointing out that, under the former, the order in question is *403reviewable “only by a writ of mandate.” (Code Civ. Proc., § 170.3, subd. (d), italics added.) But if the word “only” is the critical difference between the two statutes, what becomes of the majority’s premise that the words “not an appealable order” cannot refer to orders that are not appealable at alii
Rather than continuing this exercise in abstract philology we would do better to acknowledge the ambiguity and to ask what the Legislature was trying to accomplish and how it understood the law it was changing.
First, we know that the Legislature wanted to eliminate unnecessary delay in dependency proceedings. The very purpose of section 366.26, as we recently observed, was to ensure that “ ‘minors who are adoptable will no longer have to wait months and often years for the opportunity to be placed with an appropriate family on a permanent basis.’ ” (Cynthia D. v. Superior Court (1993) 5 Cal.4th 242, 247 [19 Cal.Rptr.2d 698, 851 P.2d 1307], quoting Sen. Select Com. on Children & Youth, S.B. 1195 Task Force Rep. on Child Abuse Reporting Laws, Juvenile Court Dependency Statutes, and Child Welfare Services (Jan. 1988) p. 10.)
It was with this purpose in mind that the Legislature enacted section 366.26. (Stats. 1987, ch. 1485, § 47, pp. 5638-5642.) There is no reason to believe that this purpose had become any less important only two years later when the Legislature added subdivision (k) to the statute. (Stats. 1989, ch. 913, § 17, p. 3169.) Indeed, the manifest purpose of subdivision (k) is to accelerate the review of orders terminating reunification services by declaring that such orders are subject to review by extraordinary writ. (§ 366.26(k).)
Second, the Legislature could reasonably have assumed that no well-advised parent would fail to seek extraordinary relief. To delay seeking review after reunification services have ended harms the parent as well as the child because the child is, in the meantime, forming bonds with its new caretakers. (Note that the parent in this case attributes her failure to seek extraordinary relief not to a conscious strategy but to ignorance of the available remedies and to ineffective assistance of counsel.)
Third, the Legislature knew that, when the alternative writ issues, the ensuing proceedings in the reviewing court are res judicata and, thus, preclude subsequent relitigation on appeal. (Palma v. U.S. Industrial Fasteners, Inc. (1984) 36 Cal.3d 171, 182 [203 Cal.Rptr. 626, 681 P.2d 893].) Of course this is still true. (Kowis v. Howard (1992) 3 Cal.4th 888, 894 [12 Cal.Rptr.2d 728, 838 P.2d 250].)
Fourth, the Legislature knew that the Court of Appeal “must” (Code Civ. Proc., § 1086) issue either the alternative or the peremptory writ (id., *404§ 1087), and thus review the challenged order on its merits, “in all cases where there is not a plain, speedy, and adequate remedy, in the ordinary course of law” (id., § 1086). When the alternative writ issues, as already mentioned, the ensuing decision bars relitigation on appeal from the subsequent final judgment. When the peremptory writ issues, the petitioner obtains relief and further review on appeal is unnecessary.
Finally, the Legislature could reasonably have assumed that the courts would see the harm entailed in delaying the resolution of these matters (see In re Micah S., supra, 198 Cal.App.3d at pp. 564-568 (conc. opn. of Brauer, J.)), recognize that belated appellate review was not a “plain, speedy, and adequate remedy” (§ 1086) under the circumstances, put two and two together, and issue either the alternative or the peremptory writ.
In short, when the system works the way it clearly was intended to work there is no problem. The system breaks down only when the aggrieved parties fail to petition for extraordinary relief or when the Court of Appeal summarily denies such petitions without issuing either the alternative or the peremptory writ.
The majority apparently feels that the only solution to these problems is to declare that the order terminating reunification services is subject to review on appeal from the final judgment and, at least in some cases, to restart reunification efforts years after they have ended. This approach totally disregards the overriding policy goal of expediting permanent placement. This approach also renders section 366.26(k) largely meaningless because a person aggrieved by an order terminating reunification services clearly was entitled to petition for extraordinary relief even before the Legislature enacted that section. (Code Civ. Proc., §§ 1085, 1086.)
The better solution to the problem, in my view, lies in recognizing that section 366.26(k) is not meaningless and not intended simply to tell courts what they already knew: that persons aggrieved by orders terminating reunification services had the right to file petitions for extraordinary relief. The flaw in the system was not that petitions were not being filed. The flaw was that various divisions of the Court of Appeal were summarily denying relief on the dubious ground that the writ did not lie because the appeal from the final judgment was a plain, speedy, and adequate remedy.
The evident purpose of section 366.26(k) was to tell such courts that they were wrong and that the writ did lie. And what better, plainer way existed to convey that message that than to say that orders terminating reunification services “may be the subject of review by extraordinary writ”? (§ 366.26(k), italics added.)
*405Thus, to make sense of the Legislature’s declaration that orders terminating reunification services are not appealable but are subject to review by writ, we need only declare as a matter of law what thoughtful judges have been pleading with us to recognize for years: that appeal from the final judgment is not a “plain, speedy, and adequate remedy” (§ 1086) when a child pays the price of delay. To require the Court of Appeal to review such orders on their merits by issuing either the alternative or the peremptory writ when the petition properly alleges a claim to extraordinary relief will not cause an unnecessary burden because the same court will otherwise have to decide the same issues on appeal from the final judgment. One division of the Court of Appeal (see In re Kristin W. (1990) 222 Cal.App.3d 234, 247 [271 Cal.Rptr. 629]) has already come to this conclusion, the Judicial Council has endorsed it (Cal. Rules of Court, rule 39.2A(b)), and each of the parties before the court indicated at oral argument its preference for immediate, effective writ review over belated appellate review. The reason is obvious: The former protects both the child’s right to prompt permanent placement and the aggrieved parents’ right to effective review.
The few remaining objections one might raise to this approach are trivially easy to overcome. If the objection is that litigants are not aware of their statutory right to seek extraordinary relief, we can make them aware by requiring trial courts to give notice at the time an order terminating reunification services is issued. A rule of court to that effect would further the manifest purpose of section 366.26(k). If the objection is that this approach would be unfair to litigants who relied on lower-court decisions holding such orders appealable, we can eliminate the unfairness by making our decision prospective. (See generally, Estate of Propst (1990) 50 Cal.3d 448, 462-464 [268 Cal.Rptr. 114, 788 P.2d 628].)
In short, the majority’s holding, which will cause serious harm, is completely unnecessary. Because there is a better way to interpret section 366.26(k), I dissent.